Title: James Madison to Nicholas P. Trist, 10 December 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 10. 1827
                            
                        
                         
                        Yours of the 5th. enclosing one from Mr Johnson, having been overlooked as I presume at the post offices here
                            did not reach me till yesterday evening. I sent off a line immediately for the mail of this morning informing him I could
                            not attend the proposed meeting of the Visitors. It can have no effect however, unless, he should happen to have
                            postponed, without abandoning his passage up by the Stage. The obstacle to my attendance was explained in a letter
                            yesterday to Genl. Cocke. I have for some days been closely confined by influenza with a continued fever. It remains on me
                            with no abatement, but without a threat of long, much less any serious duration. It did not occur at the moment, that
                            Genl. Cocke, tho’ saying in a letter of the 29th Novr. that he should be in Charlottesville in time for a meeting, might
                            be disappointed, or I should have put my letter for him & the other Visitors under cover to you. The General’s
                            letter acquiesces in the arrangement finally closed by me. He had not of course recd. the one controuling the 1st.
                            instruction to the Proctor. I am glad your letter to Mr. Johnston states the whole matter so apporitely. I have just
                            recd. a letter from Mr. Monroe of the 1st. Decr., which does not allude to the meeting of the Visitors. Genl. Cocke had
                            understood from Mr. Gilmer, that according to intelligence recd from him he wd. attend. This is to be regretted, as it
                            may mislead the calculations of Mr Johnson. I return his letter to you. Mrs. M. joins in affecd. salutations to you all.
                        
                        
                            
                                James Madison
                            
                        
                    